Title: To George Washington from Bordentown, N.J., Citizens, 10 August 1795
From: Citizens of Bordentown, New Jersey
To: Washington, George


          
            Bordentown, Augt 10th 1795State of New Jersey
          
          In Pursuance of public Notice duly given, Requesting the attendance of the Inhabitants of the several Towns of Bordentown, Crosswicks, Black Horse, Reckless Town, and their different Vicinities.
          To take into Consideration the pending Treaty between Great

Britain, and the United States; a General and Numerous meeting was held, in Bordentown, on Saturday the Eighth Instant.
          Colo. Jos. Kirkbride being Appointed to the Chair and Nathan Rockhill Secretary.
          The Treaty with Great Britain, Negotiated by Lord Greenville, and Mr Jay being duly Read and Considered, the following Resolutions were proposed, and Unanimously Adopted, Viz.
          1st Resolved. that the very Preamble of the Treaty fills us with Mortification and Astonishment, in as much as it Abandons, the High Claims, the possitive Losses, and that Honorable reparation Demanded Throughout the Union, and so explicitly declared, by our Chief Magistrate, as Necessary to be insisted upon, and which were held up to the people, as Justly to be expected, on his Appointment of an Envoy extraordinary, to Great Britain For that purpose Only.
          The Memorial of the Citizens of Philadelphia Dated, 25th Ulto and Signed by William Shippen junr, As their Chairman: having been, on Motion Read.
          2nd Resolved. that the said Memorial expresses our Sense, of the Separate Articles, and General tendency of the said Treaty, as they respect our Commerce, our Common Interest, our Honour, and our Safety.
          3d Resolved. that we do not Comprehend the policy, which leads us from the Love, and Protection, of a Sincere, Powerful, and friendly Nation, into the Arms of an Old, Inveterate, Unalterable Foe; from whom we have received Nothing but Injury, Duplicity, and Insult.
          4th Resolved. that so long as the Government of Great Britain, Continues hostile to the rights of Man, to the Independence of other Nations, and to those very principles on which we have formed our respective Governments, we Conceive their open Enmity much less dangerous, than their pretended friendship, and that their Secret Influence is more to be Dreaded, than their Declining Power.
          5th Resolved. that it be recommended to our fellow Citizens to consider of some Speedy remedy, by which that part of the Fœderal Constitution which empowers Twenty Senators under a less Virtuous Executive, to Sacrafice the Interest, the Honour, and the existance of these States, either through Pride, Ignorance, Vanity or Corruption—to Consider Whether it be not

Necessary, for our common Security, against Future attempts, to lay us prostrate at the feet of our Natural Enemy, that Two thirds of the House of Representatives, as well as the Senate, shall Consent to the forming or ratifying Treaties with Foreign Nations, And Whether the Constitution Ought not to Open the Doors of the Senate, except on some extraordinary occations, or during a War.
          6th Resolved. that Stevens Thompson Mason is entitled to the thanks of this Meeting, and of every good Citizen, and real friend to the Constitution of the United States for his Patriotic, and Independant Conduct in rending the Veil of Senetorial Secrecy—And thereby Discovering to the World the Treaty, lately Concluded on by John Jay and the Minister of the King of Great Britain, Touching the Dearest rights, and most Essential Interests of a free People.
          On Motion Resolved. that the proceedings of the present Meeting be Immediately Tra[n]smitted by the Chairman to the President of the United States. By Order of the Meeting
          
            J: Kirkbride Chairman
            
          
          Attest Nathan Rockhill, Secretary
        